Exhibit 10.17.1


exhibit10171standardi_image1.jpg [exhibit10171standardi_image1.jpg]


exhibit10171standardi_image2.jpg [exhibit10171standardi_image2.jpg]
STANDARD INDUSTRIAL/COMMERCIAL MULTl-TENANT LEASE - NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION
1.    Basic Provisions (“Basic Provisions”).
1.1    Parties: This Lease (“Lease”), dated for reference purposes only
__October 14, 2008__________________ , is made by and between Frieslander
Holdings, LLC and Nederlander Holdings, LLC____________________________________
_____________________________________________________________________________________________
(“Lessor”) and Transphorm Inc., a Delaware
Corporation__________________________________________________________________
__________________________________________________________________________________________________________________________________________________________(“Lessee”),
(collectively the “Parties”, or individually a “Party”).
1.2(a)    Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the items
of this Lease, commonly known by the street address of 111 Castilian Drive,
Suite B_______ , located in the City of Goleta___________________________ ,
County of Santa Barbara______________________ , State of
California_______________________ , with zip code 93117________ , as outlined on
Exhibit A_____ attached hereto (“Premises”) and generally described as (describe
briefly the nature of the Premises): Approximately 11,800 square feet of a
larger_________
multi tenant
building.______________________________________________________________________________________
_____________________________________________________________________________________________________.
In addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the any utility raceways of
the building containing the Premises (“Building”) and to the common Areas (as
defined in Paragraph 2.7 below), but shall not have any rights to the roof or
exterior walls of the Building or to any other buildings in the Project. The
Premises, the Building, the Common Areas, the land upon which they are located,
along with all other buildings and improvements thereon, are herein collectively
referred to as the “Project.” (See also Paragraph 2)
1.2(b)    Parking: thirty-two________ unreserved vehicle parking spaces. (See
also Paragraph 2.6)
1.3    Term: seven_______________________ years and
zero_________________________ months from Rent Commencement (“Original Term”)
commencing the later of completion__________________ of Lessor’s Tenant
Improvement Work (Exhibit B) which shall not be delayed by Lessee’s Tenant
Improvement Work (Exhibits B & C) or (Six) 6 months from Lease Execution
(“Commencement Date”) and ending seven (7) years from Rent__________
Commencement Date (“Expiration Date”). (See also Paragraph 3)
1.4    Early Possession: upon Lease Execution_________________ (“Early
Possession Date”).
(See also Paragraphs 3.2 and 3.3)
1.5    Base Rent: $__15,340.00___ per month (“Base Rent”), payable on the
first___________________________
day of each month commending __upon the Rent Commencement
Date_________________________. (See also Paragraph 4)
☑  If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.
1.6    Lessee’s Share of Common Area Operating Expenses: fifty three point six
four percent (53.64%) (“Lessee’s Share”). Lessee’s Share has been calculated by
dividing the approximate square footage of the Premises by the approximate
square footage of the Project. In the event that the size of the Premises and/or
the Project are modified during the term of this Lease, Lessor shall recalculate
Lessee’s Share to reflect such modification.
1.7    Base Rent and Other Monies Paid Upon Execution:
(a)
Base Rent: $15,340.00___ for the period of the first
month_____________________________________ .

(b)Common Area Operating Expenses: $4,720.00____________________________ for
toward the period of the first month_______ after Rent Commencement.
(c)
Security Deposit: $20,060.00_____ (“Security Deposit”). (See also Paragraph 5)

(d)
Other: $__________________________ for
________________________________________________

___________________________________________________________________________________
.
(e)
Total Due Upon Execution of this Lease: $40,120.00_____________________ .



/s/ UM
Page 1 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




1.8    Agreed Use: office, R&D, and Prototype and product development / sales
uses, and
manufacturing______________________________________________________________________________________________________________________________________________________________________________
. (See also Paragraph 6)
1.9    Insuring Party. Lessor is the “Insuring Party”. (See also Paragraph 8)
1.10    Real Estate Brokers: (See also Paragraph 15)
(a)Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):
☑  Bob Tuler, Radius Group Commercial Real Estate___________________ represents
Lessor exclusively (“Lessor’s Broker”);
☑  Gene Deering, Radius Group Commercial Real Estate____________ represents
Lessee exclusively (“Lessee’s Broker”); or
☑  Radius Group Commercial Real Estate__________________________ represents both
Lessor and Lessee (“Dual Agency”).
(b)Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of
_____________ or ______% of the total Base Rent for the brokerage services
rendered by the Brokers).
1.11    Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by _____________________
______________________________________________________________________
(“Guarantor”). (See also Paragraph 37)
1.12    Attachments. Attached hereto are the following, all of which constitute
a part of this Lease:
☑  an Addendum consisting of Paragraphs 50______ through 52_______;
☑  a site plan depicting the Premises (Exhibit A);
☐  a site plan depicting the Project;
☐  a current set of the Rules and Regulations for the Project;
☐  a current set of the Rules and Regulations adopted by the owners’
association;
☐  a Work Letter;
☑  other (specify); Exhibit B: Lessor’s and Lessee’s Tenant Improvement Work,
Exhibit C: Lessee’s Tenant’s Improvement Work, Exhibit D: Commencement Rider,
Exhibit E: Environmental_______________________________________________________
Disclosures, Addendum No 2.
2.    Premises.
2.1    Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size Is more or less. NOTE: Lessee Is advised to verify the
actual size prior to executing this Lease.
2.2    Condition. Lessor shall deliver that portion of the Premises contained
within the Building (“Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs (“Start
Date”), and, so long as the required service contracts described in Paragraph
7.1 (b) below are obtained by Lessee and In effect within thirty days following
the Start Date, warrants that the existing electrical. plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems (“HVAC”) In office,
loading doors, sump pumps, if any, and all .other such elements In the Unit,
other than those constructed by Lessee, shall be in good operating condition on
said date, that the structural elements of the roof, bearing walls and
foundation of the Unit shall be free of material defects, and that the Unit does
not contain hazardous levels of any mold or fungi defined as toxic under
applicable state or federal law. If a non-compliance with such warranty exists
as of the Start Date, or if one of such systems or elements should malfunction
or fall within the appropriate warranty period, Lessor shall, as Lessors sole
obligation with respect to such matter, except as otherwise provided in this
Lease, promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such non-compliance, malfunction or
failure, rectify same at Lessor’s expense. The warranty periods shall be as
follows: (i) 6 months as to the HVAC systems, and (ii) 30 days as to the
remaining systems and other elements of the Unit. If Lessee does not give Lessor
the required notice within the appropriate warranty period, correction of any
such non-compliance, malfunction or failure shall be the obligation of Lessee at
Lessee’s sole cost and expense (except for the repairs to the fire sprinkler
systems, roof, foundations, and/or bearing walls - see Paragraph 7).
2.3    Compliance. Lessor warrants that to the best of Its knowledge the
Improvements on the Premises and the Common Areas comply with the building codes
that were In effect at the time that each such Improvement, or portion thereof,
was constructed, and also with all applicable laws, covenants or restrictions of
record, regulations, and ordinances In effect on the Start Date (“Applicable
Requirements”). Said warranty does not apply to the particular use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s
particular use (see Paragraph 49), or to any Alterations or Utility
installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the Applicable
Requirements and especially the zoning are appropriate for Lessee’s ‘Intended
use, and acknowledges that past uses of the Premises may no longer be allowed.
If the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee selling
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor’s expense. If Lessee


/s/ UM
Page 2 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




does not give Lessor written notice of a non-compliance with this warranty
within 6 months following the Start Date, correction of that non-compliance
shall be the obligation of Lessee at Lessee’s sole cost and expense to the
extent expressly set forth in this Lease. If the Applicable Requirements are
hereafter changed so as to require during the term of this Lease the
construction of an addition to or an alteration of the Unit, Premises and/or
Building, the remediation of any Hazardous Substance, or the reinforcement or
other physical modification of the Unit, Premises and/or Building (“Capital
Expenditure”), Lessor and Lessee shall allocate the cost or such work as
follows:
(a)    Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 moths’ Base
Rent, Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference if any between the actual cost thereof and the
amount equal to 5 months’ Base Rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no even
the earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.
(b)    If such Capital Expenditure is not the result of the specific and unique
use of the Premises by Lessee (Such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if (I) Lessor
shall provide written notice of the amount and purpose of such Capital
Expenditure, and if (II) (A) the amount of such Capital Expenditure is more than
Five Hundred Thousand Dollars ($500,000) and (B) either Lessor is required to
undertake such Capital Expenditure is required during the last 2 years of this
Lease (Including any renewal term hereunder for which Lessee has exercised its
option to renew the term of this Lease), or if Lessor reasonably determines that
it is not economically feasible to pay its share thereof (after taking into
account the rent to be received under any renewal term for which Lessee has
elected to exercise its option to renew the term of this Lease), then Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor’s termination notice that Lessee will pay for such Capital
Expenditure. If Lessor does not elect to terminate, and falls to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with interest, from Rent until Lessor’s share of such costs have been
fully paid. If Lessee is unable to finance Lessor’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor. For the avoidance of
doubt, the liability of Lessor and Lessee under this Lease for any Capital
Expenditure that is required by reason of a casualty at the Premises shall be
governed by Section 9, below, and not by this Section 2.3(b).
(c)    Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not have any right to terminate this Lease.
2.4    Acknowledgments. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee’s Intended use, (b) Lessee has made such Investigation as It deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
promises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) it Is Lessor’s sole responsibility
to investigate the financial capability and/or suitability or all proposed
tenants.
2.5    Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.
2.6    Vehicle Parking. Lessee shall be entitled to use the number of parking
spaces specified in Paragraph 1.2(b) on those portions of the Common Areas
designated from time to time by Lessor for parking. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided in Paragraph
2.9. No vehicles other than Permitted Size Vehicles may be parked in the Common
Area without the prior written permission of Lessor. In addition:
(a)    Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b)    Lessee shall not service or store any vehicles in the Common Areas.


/s/ UM
Page 3 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




(c)    If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without reasonable notice,
in addition to such other rights and remedies that it may have, to remove or tow
away the vehicles involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.7    Common Areas - Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and Interior utility raceways and installations within the Unit
that are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.
2.8    Common Areas - Lessee’s Rights. Lessor grants to Lessee, for the benefit
of Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.9    Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project.
2.10    Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:
(a)    To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;
(b)    To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
(c)    To designate other land outside the boundaries of the Project to be a
part of the Common Areas;
(d)    To add additional buildings and improvements to the Common Areas;
(e)    To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and
(f)    To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas and Project as Lessor may, in the exercise of
sound business judgment, deem to be appropriate.
3.    Term.
3.1    Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
3.2    Early Possession. If Lessee totally or partially occupies the Premises
prior to the Commencement Date, the obligation to pay Base Rent shall be abated
for the period of such early possession. All other terms of this Lease
(including but not limited to the obligations to pay Lessee’s Share of Common
Area Operating Expenses, Real Property Taxes and insurance premiums and to
maintain the Premises) shall be in effect during such period. Any such early
possession shall not affect the Expiration Date.
3.3    Delay in Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease or change the Expiration
Date. Lessee shall not, however, be obligated to pay Rent or perform its other
obligations until Lessor delivers possession of the Premises and any period of
rent abatement that Lessee would otherwise have enjoyed shall run from the date
of the delivery of possession and continue for a period equal to what Lessee
would otherwise have enjoyed, but minus any days of delay caused by the acts or
omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. Except as otherwise provided, if possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4


/s/ UM
Page 4 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




months after the Commencement Date, this Lease shall terminate unless other
agreements are reached between Lessor and Lessee, in writing.
3.4    Lessee Compliance. Lessor shall not be required to tender possession of
the Premises to Lessee until Lessee complies with its obligation to provide
evidence of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee
shall be required to perform all of its obligations under this Lease from and
after the Start Date, including the payment of Rent, notwithstanding Lessor’s
election to withhold possession pending receipt of such evidence of insurance.
Further, if Lessee is required to perform any other conditions prior to or
concurrent with the Start Date, the Start Date shall occur but Lessor may elect
to withhold possession until such conditions are satisfied.
4.    Rent.
4.1    Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).
4.2    Common Area Operating Expenses. Lessee shall pay to Lessor during the
term hereof, in addition to the Base Rent, Lessee’s Share (as specified in
Paragraph 1.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, In accordance with the
following provisions;
(a)    “Common Area Operating Expenses’’ are defined, for purposes of this
Lease, as all costs Incurred by Lessor relating to the ownership and operation
of the Project, including, but not limited to, the following:
(i)    The operation, repair and maintenance, in neat, clean, good order and
condition , and if necessary the replacement, of the following:
(aa)    The Common Areas and Common Area Improvements, Including parking areas,
loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, and roof drainage systems.
(bb)    Exterior signs and any tenant directories.
(cc)    Any fire sprinkler systems.
(ii)    The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.
(iii)    Trash disposal, pest control services, property management, security
services, owners’ association dues and fees, the cost to repaint the exterior of
any structures and the cost of any environmental inspections.
(iv)    Reserves set aside for maintenance, repair and/or replacement of Common
Area Improvements and equipment, so long as Lessor draws upon such reserves to
fund the cost of the work for which those reserves were created, and imposes and
additional charge on Lessee for the cost of such work only to the extent that
reserves were insufficient to pay such costs in full.
(v)    Real Property Taxes (as defined in Paragraph 10).
(vi)    The cost of the premiums for the insurance maintained by Lessor pursuant
to Paragraph 8 not including earthquake or flood Insurance.
(vii)    Any deductible portion of an insured lass concerning the Building or
the Common Areas (not to exceed $10,000 per event).
(viii)    Auditors’, accountants’ and attorneys’ fees and costs related to the
operation, maintenance, repair and replacement of the Project.
(ix)    The cost of any capital Improvement to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such capital improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 1/144th of
the cost of such capital Improvement In any given month.
(x)    Any other services to be provided by Lessor that are stated elsewhere in
this Lease to be a Common Area Operating Expense.
(b)    Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(c)    The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to Impose an obligation upon Lessor to
either have said Improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere In this Lease to provide the same or some of them.
(d)    Lessee's Share of Common Area Operating Expenses is payable monthly on
the same day as the Base Rent is due hereunder. The amount of such payments
shall be based on Lessor's estimate of the annual Common Area Operating
Expenses. Within 60 days after written request (but not more than once each
year) each calender year Lessor shall deliver to


/s/ UM
Page 5 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




Lessee a reasonably detailed statement showing Lessee’s Share of the actual
Common Area Operating Expenses incurred during the preceding year. If Lessee’s
payments during such year exceed Lessee’s Share, Lessor shall credit the amount
of such over-payment against Lessee’s future payments. If Lessee’s payments
during such year were less than Lessee’s Share, Lessee shall pay to Lessor the
amount of the deficiency within 10 30 days after delivery by Lessor to Lessee of
the statement.
(e)    Common Area Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or insurance proceeds.
(f)    Common Area Operating Expenses shall not exceed $70,800 per year
($5,900/month or $0.50/square foot/month) for the first three years from “Rent
Commencement” based on the property taxes established during the Base: Year
including Lessor’s improvements described in Exhibit B but excluding Lessee’s
improvements described in Exhibit C.
4.3    Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at Its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.
5.    Security Deposit. Lessee shall deposit with Lessor upon execution hereof
the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
Breaches under this Lease, Lessor may use, apply or retain all or any portion of
said Security Deposit for the payment of any amount due Lessor or to reimburse
or compensate Lessor for any liability, expense, toss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
Initial Security Deposit bore to the initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, In Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
6.    Use.
6.1    Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall net keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the Building or
the mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Project. If Lessor elects to withhold consent, Lessor shall
within 7 days alter such request give written notification of same, which notice
shall include an explanation of Lessor’s objections to the change in the Agreed
Use.
6.2    Hazardous Substances.
(a)    Reportable Uses Require Consent. The term “Hazardous Substance” as used
In this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank. (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which


/s/ UM
Page 6 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




a report, notice, registration or business plan is required to be filed with,
any governmental authority, and/or (iii) the presence at the Premises of a
Hazardous Substance with respect to which any Applicable Requirements requires
that a notice be given to persons entering or occupying the Premises or
neighboring properties. Notwithstanding the foregoing, Lessee may use any
ordinary and customary materials reasonably required to be used on the normal
course of the Agreed Use, ordinary office supplies (copier toner, liquid paper,
glue, etc.) and common household cleaning materials, so long as such use is in
compliance with all Applicable Requirements, is not a Reportable Use, and does
not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.
(b)    Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance. ·
(c)    Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee’s expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or formally
ordered or required, for the cleanup of any contamination of, and for the
maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party acting by,
for, or at the direction of Lessee.
(d)    Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor,
its agents, employees, lenders and ground lessor, if any, harmless from and
against any and all toss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party acting by, for, or at the direction of the Lessee (provided,
however, that Lessee shall have no liability under this Lease with respect to
underground migration of any Hazardous Substance under the Premises from areas
outside of the Project not caused or contributed to by Lessee). Lessee’s
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.
(e)    Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which are suffered as a direct result of Hazardous Substances on
the Premises prior to Lessee taking possession or which are caused by the gross
negligence or willful misconduct of Lessor, its agents or employees. Lessor’s
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. If there is present on the premises any Hazardous Substances at the
commencement of this Lease, and such Hazardous Substances must be abated in
order for the Lessee to commence any tenant improvement work that Lessee is
permitted to undertake pursuant to this Lease, then Lessor shall be solely
responsible for all costs of such abatement.
(f)    Investigations and Remediations. Lessor shall retain the responsibility
and pay for any investigations or remediation measures required by governmental
entitles having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to the Lessee taking possession, unless such
remediation measure is required as a result of Lessee’s use (Including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities.
(g)    Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1 (e)) occurs during the term of this Lease, unless Lessee is
legally responsible therefor (in which case Lessee shall make the investigation
and remediation thereof required by the Applicable Requirements and this Lease
shall continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 36 times the then monthly Base Rent or $100,000
$500,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make


/s/ UM
Page 7 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




such remediation as soon as reasonably possible after the required funds are
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor’s notice of termination.
6.3    Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to such Requirements, without regard to whether said
Requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
6.4    Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined In
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance condition (see Paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor.
7.    Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.
7.1    Lessee’s Obligations.
(a)    In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation). Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility installations
(Intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7 .2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below. Except
to the extent of Lessor’s obligations hereunder, Lessee’s obligations shall
include restorations, replacements or renewals when necessary to keep the
Premises and all improvements thereon or a part thereof in good order, condition
and state of repair.
(b)    Service Contracts. Lessee Lessor shall, at Lessee’s sole expense, procure
and maintain contracts, with copies to Lessor, in customary form and substance
for, and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler and pressure vessels, (iii)
clarifiers, and (iv) any other equipment, if reasonably required by Lessor.
However, Lessor reserves the right, upon notice to Lessee, to procure and
maintain any or all of such service contracts, and Lessee shall reimburse
Lessor, upon demand, for the cost thereof. This section shall not apply to any
of Lessee’s fab facility.
(c)    Failure to Perform. If Lessee fails to perform Breaches Lessee’s
obligations under this Paragraph 7.1, Lessor may enter upon the Premises after
10 days’ prior written notice to Lessee (except in the case of an emergency, in
which case no notice shall be required), perform such obligations on Lessee’s
behalf, and put the Premises in good order, condition and repair, and Lessee
shall promptly pay to Lessor a sum equal to 115% of the cost thereof.
(d)    Replacement. Subject to Lessee’s indemnification of Lessor as set forth
in Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, If an item
described in Paragraph 7.1 (b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance but
may prepay its obligation at any time.
7.2    Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
tots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas


/s/ UM
Page 8 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




and all parts thereof, as well as providing the services for which there is a
Common Area Operating Expense pursuant to Paragraph 4.2. Lessor shall not be
obligated to paint the exterior or interior surfaces of exterior walls nor shall
Lessor be obligated to maintain, repair or replace windows, doors or plate glass
of the Premises. Lessee expressly waives the benefit of any statute now or
hereafter in effect to the extent it is inconsistent with the terms of this
Lease relating to the Lessor’s repair and maintenance obligations or Lessee’s
remedies for any breach by Lessor of its repair and maintenance obligations.
7.3    Utility Installations; Trade Fixtures; Alterations.
(a)    Definitions. The term “Utility Installations” refers to all floor and
window coverings, air and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the Premises.
The term, “Trade Fixtures” shall mean Lessee’s machinery and equipment that can
be removed without doing material damage to the Premises. The term “Alterations”
shall mean any modification of the improvements, other than Utility
Installations or Trade Fixtures, whether by addition or deletion. “Lessee Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).
(b)    Consent. Lessee shall not make any Alterations or Utility Installations
to the Premises without Lessor’s prior written consent. Lessee may, however,
make non-structural Utility Installations to the interior of the Premises
(excluding the roof) without such consent but upon notice to Lessor, as long as
they are not visible from the outside, do not involve puncturing, relocating or
removing the roof or any existing walls, will not affect the electrical,
plumbing, HVAC, and/or life safety systems, and the cumulative cost thereof
during this Lease as extended does not exceed a sum equal to 3 month’s Base Rent
in the aggregate or a sum equal to one month’s Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans, Consent shall be deemed conditioned upon Lessee’s: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor. Lessor and Lessee
acknowledge that Lessor has consented to Lessee’s undertaking the renovations to
the Premises described In Exhibit C hereto, and therefore: agree that the
requirements of this Section 7.3(b) shall not apply to such renovations when
Lessee elects to undertake them.
(c)    Liens; Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surely bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.
7.4    Ownership: Removal; Surrender; and Restoration.
(a)    Ownership. Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.
(b)    Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee owned
Alterations or Utility Installations made without the required consent.
(c)    Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
pans and surfaces thereof broom clean and free of debris, and in good the same
operating order, condition and state of repair existing as of the Commencement
Date, ordinary wear and tear, casualty, condemnation. Hazardous Substances
(other than Hazardous Substances for which Lessee is obligated to indemnify
Lessor under this Lease) not introduced by Lessee, and Alterations not required
to be surrendered upon the expiration or earlier termination of this Lease
excepted. “Ordinary wear and tear” shall not include any damage or deterioration
that would have been prevented by good maintenance practice. Notwithstanding the
foregoing, if this Lease is for 12 months or less, then Lessee shall surrender
the Premises in the same condition as delivered to Lessee on the Start Date with
NO allowance for ordinary wear and tear. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee


/s/ UM
Page 9 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




shall also completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee, or any third party (except Hazardous
Substances which were deposited via underground migration from areas outside of
the Project) even if such removal would require Lessee to perform or pay for
work that exceeds statutory requirements. Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee or any third party acting by,
for, or at the direction of Lessee. Any personal property of Lessee not removed
on or before the Expiration Date or any earlier termination date shall be deemed
to have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below.
8.    Insurance; Indemnity.
8.1    Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.
8.2    Liability Insurance.
(a)    Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto, Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 $2,000,000 per occurrence with an annual aggregate of not
less than $2,000,000 $3,000,000. Lessee shall add Lessor as an additional
insured by means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional Insured-Managers or Lessors of Premises” Endorsement
and coverage shall also be extended to include damage caused by heat, smoke or
fumes from a hostile fire. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Lessee’s indemnity obligations under this Lease. The limits of
said insurance shall not, however, limit the liability of Lessee nor relieve
Lessee of any obligation hereunder. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess Insurance only.
(b)    Carried by Lessor. Lessor shall maintain liability Insurance as described
In Paragraph 8.2(a), In addition to, and not In lieu of, the Insurance required
to be maintained by Lessee. Lessee shall not be named as an additional Insured
therein.
8.3    Property Insurance - Building, Improvements and Rental Value.
(a)    Building and Improvements. Lessor shall obtain and keep in force a policy
or policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises
Building. The amount of such insurance shall be equal to the full insurable
replacement cost of the Premises Building, as the same shall exist from time to
time, or the amount required by any Lender, but in no event more than the
commercially reasonable and available insurable value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee under Paragraph 8.4. If the coverage is
available and commercially appropriate, such Such policy or policies shall
insure against all risks of direct physical loss or damage (except the perils of
flood and/or earthquake unless required by a Lender), including coverage for
debris removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises Building as the result of a covered loss: Said policy or policies shall
also contain an agreed valuation provision in lieu of any coinsurance clause
waiver of subrogation, and inflation guard protection causing an increase in the
annual property insurance coverage amount by a factor of not less than the
adjusted U.S. Department of Labor Consumer Price index for All Urban Consumers
for the city nearest to where the Premises are located. If such insurance
coverage has a deductible clause, the deductible amount shall not exceed $1,000
per occurrence.
(b)    Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with toss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 24 Months 180 Days (“Rental Value insurance”). Said
insurance shall contain an agreed valuation provision in lieu of any coinsurance
clause, and the amount of coverage shall be adjusted annually to reflect the
projected Rent otherwise payable by Lessee, for the next 12 month period.
(c)    Adjacent Premises. Lessee shall pay for any increase in the premiums for
the property insurance of the Building and for the Common Areas or other
buildings in the Project if said increase is caused by Lessee’s acts, omissions,
use or occupancy of the Premises.
(d)    Lessee’s Improvements. Since Lessor is the insuring Party, Lessor shall
not be required to insure Lessee Owned Alterations and Utility Installations
unless the item in question has become the property of Lessor under the terms of
this Lease.
8.4    Lessee’s Property; Business Interruption Insurance.
(a)    Property Damage. Lessee shall obtain and maintain insurance coverage on
all of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations
and Utility Installations. Such insurance shall be full replacement cost
coverage with a deductible of not to exceed $1,000 per occurrence. The proceeds
from any such insurance shall be used by Lessee for the


/s/ UM
Page 10 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




replacement of personal property, Trade Fixtures and Lessee owned Alterations
and Utility Installations. Lessee shall provide Lessor with written evidence
that such insurance is in force.
(b)    Business Interruption. Lessee shall obtain and maintain loss of income
and extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(c)    No Representation of Adequate Coverage. Lessor makes no representation
that the limits or forms of coverage of insurance specified herein are adequate
to cover Lessee’s property, business operations or obligations under this Lease.
8.5    Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a ‘General Policyholders
Rating’’ of at least A-, VI, as set forth in the most current issue of “Best’s
Insurance Guide”, or such other rating as may be required by a Lender. Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Date, deliver to Lessor
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 10 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.
8.6    Waiver of subrogation. Without affecting any ether rights or remedies
Notwithstanding anything to the contrary herein, Lessee and Lessor each hereby
release and relieve the other, and waive their entire right to recover damages
against the other, for loss of or damage to its property arising out of or
incident to the perils required to be insured against herein. The effect of such
releases and waivers is not limited by the amount of insurance carried or
required, or by any deductibles applicable hereto. The Parties agree to have
their respective property damage insurance carriers waive any right to
subrogation that such companies may have against Lessor or Lessee, as the case
may be, so long as the insurance is not invalidated thereby.
8.7    Indemnity. Except for Lessor’s gross negligence or willful misconduct or
Lessor’s breach of this Lease, Lessee shall indemnify, protect, defend and hold
harmless the Premises, Lessor and its agents, Lessor’s master or ground lessor,
partners and Lenders, from and against any and all claims, loss of rents and/or
damages, liens, judgments, penalties, attorneys’ and consultants’ fees, expenses
and/or liabilities arising out of, involving, or in connection with, the use
and/or occupancy of the Premises by Lessee. If any action or proceeding is
brought against Lessor by reason of any of the foregoing matters, Lessee shall
upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified.
8.8    Exemption of Lessor and Its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents To the extent
provided by Paragraph 8.6, neither Lessor nor its agents shall be liable under
any circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, indoor air quality, the presence of mold or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other. sources or
places, (ii) any damages arising from any act or neglect .or any other tenant of
Lessor or from the failure of Lessor or its agents to enforce the provisions of
any other lease in the Project, or (iii} injury to Lessee’s business or for any
loss of income or profit therefrom. Instead, it is intended that Lessee’s sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.
8.9    Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease. ·
9.    Damage or Destruction.
9.1    Definitions.
(a)    “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total. Notwithstanding


/s/ UM
Page 11 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




the foregoing, Premises Partial Damage shall not include damage to windows,
doors, and/or other similar items which Lessee has the responsibility to repair
or replace pursuant to the provisions of Paragraph 7.1.
(b)    “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
(c)    “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described In Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved. ·
(d)    “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
(e)    “Hazardous Substance Condition” shall mean the occurrence or discovery of
a condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.
9.2    Partial Damage - Insured Loss. If a Premises Partial Damage that is an
insured loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect: provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefore, if Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.
9.3    Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not
an Insured loss occurs, unless cause by a negligent of willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage.as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence or such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
9.4    Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except provided in Paragraph 8.6.
9.5    Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an insured loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee falls to exercise such


/s/ UM
Page 12 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




option and provide such funds or assurance during such period, then this Lease
shall terminate on the date specified in the termination notice and Lessee’s
option shall be extinguished.
9.6    Abatement of Rent; Lessee’s Remedies.
(a)    Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
(b)    Remedies. If Lessor shall be obligated to repair or restore the Premises
and does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
9.7    Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.
9.8    Waive Statutes. Lessor and Lessee agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises with
respect to the termination of this Lease and hereby waive the provisions of any
present or future statute to the extent inconsistent herewith.
10.    Real Property Taxes.
10.1    Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project, (ii) a change in
the improvements thereon, and/or (iii) levied or assessed on machinery or
equipment provided by Lessor to Lessee pursuant to this Lease. In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have In common.
10.2    Payment of Taxes. Except as otherwise provided in Paragraph 10.3, Lessor
shall pay the Real Property Taxes applicable to the Project, and said payments
shall be included in the calculation of Common Area Operating Expenses in
accordance with the provisions of Paragraph 4.2.
10.3    Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety or any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee’s request or by reason of any alterations or improvements to
the Premises made by Lessor subsequent to the execution of this Lease by the
Parties.
10.4    Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
10.5    Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installation, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.
11.    Utilities and Services. Lessor shall provide, and Lessee shall pay for
all water, gas, heat, light, power, telephone, trash disposal and other
utilities and services supplied to the Premises, together with any taxes
thereon. Notwithstanding the provisions of Paragraph 4.2, if at any time in
Lessor’s sole judgment, Lessor determines that Lessee is using a
disproportionate amount of


/s/ UM
Page 13 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




water, electricity or other commonly metered utilities, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the trash receptacle and/or an increase in the number of times per month that it
is emptied, then Lessor may increase charge Lessee’s Base Rent by an amount
equal to such increased costs. There shall be no abatement of Rent and Lessor
shall not be liable in any respect whatsoever for the inadequacy, stoppage,
interruption or discontinuance of any utility or service due to riot, strike,
labor dispute, breakdown, accident, repair or other cause beyond Lessor’s
reasonable control or Ii cooperation with governmental request or directions.
12.    Assignment and Subletting.
12.1    Lessor’s Consent Required.
(a)    Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent
(b)    Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose. Unless Lessee is a corporation whose shares are listed for trading
on a national securities exchange, any change of control transaction to which
Lessee is a party shall constitute an assignment of this Lease that requires
Lessor’s consent. For purposes of the foregoing, the term “change of control
transaction” shall mean any transaction or series of transactions involving
either (i) a sale of all or substantially all of the assets of Lessee, or (ii) a
sale of outstanding shares of Lessee’s capital stock or merger, consolidation or
other similar reorganization transaction, if the persons who were shareholders
of the Lessee immediately prior to the closing of such transaction own less than
fifty percent (50%) of the Lessee or the surviving or acquiring corporation, as
applicable, immediately after the closing of such transaction. For the avoidance
of doubt, the issuance of shares by Lessee in a bona fide equity financing
transaction such as an offering of preferred equity securities to venture
capital investors or an initial public offering of Lessee’s shares under the
Securities Act of 1933 share not be deemed to be a “change of control
transaction.”
(c)    The Involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. ”Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
(d)    An assignment or subletting without consent shall, at Lessor’s option, be
a Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.
(e)    Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief.
(f)    Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default Breach at the time consent is requested.
(g)    Notwithstanding the foregoing, allowing a diminimus portion of the
Premises, ie. 20. square feet or loss, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.
(h)    Any assignee to whom Lessee is expressly permitted to assign this Lease
pursuant to this; Section 12, or to whom the assignment of this Lease is
expressly approved by Lessor in accordance with this Section 12, shall be
referred to in this Lease as a ‘Permitted Transferee.’
(i)    Lessee may, without Lessor’s prior written consent and without
constituting an assignment or sublease requiring Lessor’s consent hereunder,
sublet the Premises or assign the Lease to (a) an entity controlling, controlled
by or under common control with Lessee, (b) a successor entity related to Lessee
by merger, consolidation, nonbankruptcy reorganization, or government action or
(c) a purchasers of substantially all the Lessee’s stock or assets located in
the Premises (each a “Permitted Transfer”).
12.2    Terms and Conditions Applicable to Assignment and Subletting.
(a)    Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.


/s/ UM
Page 14 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




(b)    Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.
(c)    Lessor’s consent to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting.
(d)    In the event of any Default or Breach by Lessee, Lessor may proceed
directly against Lessee, any Guarantors or anyone else responsible for the
performance of Lessee’s obligations under this Lease, including any assignee or
sublessee, without first exhausting Lessor’s remedies against any other person
or entity responsible therefore to Lessor, or any security held by Lessor.
(e)    Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request Lessee agrees
to provide Lessor with such other or additional information and/or documentation
as may be reasonably requested. (See also Paragraph 36)
(f)    Any assignee of, or sublessee under, this Lease shell, by reason of
accepting such assignment. entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.
(g)    Lessor’s consent to any assignment or subletting shall not transfer to
the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically consented to by Lessor in writing.
(See Paragraph 39.2)
12.3    Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee or all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a)    Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease: provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.
(b)    In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease: provided, however. Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
(c)    Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
(d)    No sublessee shalt further assign or sublet all or any part of the
Premises without Lessors prior written consent.
(e)    Lessor shall deliver a copy of any notice of Default or Breach by Lessee
to the sublessee, who shall have the right to cure the Default of Lessee within
the grace period, if any, specified in such notice. The sublessee shall have a
right of reimbursement and offset from and against Lessee for any such Defaults
cured by the sublessee.
13.    Default; Breach; Remedies.
13.1    Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
(a)    The abandonment of the Premises: or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(b)    The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
(c)    The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 7 business days following written notice to
Lessee.


/s/ UM
Page 15 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




(d)    The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 4.1,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 business days
following written notice lo Lessee.
(e)    A Default by Lessee as to the terms, covenants, conditions or provisions
of this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than
those described In subparagraphs 13.1(a), (b), (c) or (d), above, where such
Default continues for a period of 30 days after written notice; provided,
however, that if the nature of Lessee’s Default is such that more than 30 days
are reasonably required for its cure, then it shall not be deemed to be a Breach
if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.
(f)    The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
“debtor” as defined In 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(g)    The discovery that any financial statement of Lessee or of any Guarantor
given to Lesser was materially false.
(h)    If the performance of Lessee’s obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantors becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
13.2    Remedies. If Lessee fails to perform Breaches any of its affirmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee’s behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs
and expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:
(a)    Terminate Lessee’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part hereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(b)    Continue the Lease and Lessee’s right to possession and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.
(c)    Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the stale wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall


/s/ UM
Page 16 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




not relieve Lessee from liability under any indemnity provisions of this Lease
as to matters occurring or accruing during the term hereof or by reason of
Lessee’s occupancy of the Premises.
13.3    Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease during the period of
inducement. Upon Breach of this Lease by Lessee, any such Inducement Provision
shall automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The amount of the rent, other
chargers, bonus, inducement or consideration abated (the “Inducement”) shall be
amortized in equal monthly increments on a straight-line basis over the
remainder of the term of the Lease occurring after the date on which such
inducement us provided to Lessee, and the portion thereof that may be recaptured
under this Section 13.3 upon any Breach by Lessee shall not exceed the amount of
the unamortized inducement as of the date of such Breach. The acceptance by
Lessor of rent or the cure of the Breach which initiated the operation of this
paragraph shall not be deemed a waiver by Lessor of the provisions of this
paragraph unless specifically so stated in writing by Lessor at the time of such
acceptance.
13.4    Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% 7% of each such overdue amount or
$100, whichever is greater. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of Lessee’s Default or Breach with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder. In the event that a late charge is payable hereunder, whether
or not collected, for 3 consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance.
13.5    Interest Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The Interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.
13.6    Breach by Lessor.
(a)    Notice of Breach. Lessor shall not be deemed in breach or this Lease
unless Lessor fails within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor’s obligation is
such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.
(b)    Performance by Lessee on Behalf of Lessor. In the event that neither
Lessor nor Lender cures said breach within 30 days after receipt of said notice,
or if having commenced said cure they do not diligently pursue it to completion,
then Lessee may elect to cure said breach at Lessee’s expense and offset from
Rent the actual and reasonable cost to perform such cure, provided however, that
such offset shall not exceed an amount equal to the greater of one thee month’s
Base Rent or the Security Deposit, reserving Lessee’s right to reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.
14.    Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as or the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee’s Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee’s option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property or Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value or the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee’s
relocation expenses, loss or business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee which were contracted and paid for exclusively by Lessee, for purposes
or Condemnation only, shall be considered the property or the Lessee and Lessee
shall be entitled to any and all compensation which is payable therefor. In the
event that this Lease is not terminated by reason of the Condemnation, Lessor
shall repair any damage to the Premises caused by such Condemnation.


/s/ UM
Page 17 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




15.    Brokerage Fees.
15.1    Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exercises any Option, (b) if Lessee
acquires from Lessor any rights to the Premises or other premises owned by
Lessor and located within the Project, (c) if Lessee remains in possession of
the Premises, with the consent of Lesser, after the expiration of this Lease, or
(d) if Base Rent is increased, whether by agreement or operation of an
escalation clause herein, then, Lessor shall pay Brokers a fee in accordance
with the schedule of the Brokers in effect at the time of the execution of this
Lease
15.2    Assumption of Obligations. Any buyer or transferee of Lessor’s interest
in this Lease shall be deemed to have assumed Lessor’s obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.10,
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
interest. In addition, if Lessor fails to pay any amounts to Lessee’s Broker
when due, Lessee’s Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition, Lessee’s Broker shall be deemed to be a third party
beneficiary of any commission agreement entered into by and/or between Lessor
and Lessor’s Broker for the limited purpose of collecting any brokerage fee
owed.
15.3    Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connections with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the Indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.
16.    Estoppel Certificates.
(a)    Each Party (as “Responding Party”) shall within 10 business days after
written notice from the other Party (the “Requesting Party’’) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by the
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.
(b)    If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate slating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
if Lessor is the Requesting Party, not more than one month’s rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
(c)    If Lessor desires to finance, refinance, or sell the Premises, or any
part thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.
17.    Definition of Lesser. The term “Lessor” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee’s interest in the prior lease. In the event of
a transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery or the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lesser.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as herein above
defined.
18.    Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validly of any other provision hereof.
19.    Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.
20.    Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor, or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises
Project, and to no other assets of Lessor, for the satisfaction of any liability
of Lessor with respect to this Lease, and shall not seek recourse against
Lessor’s partners, members, directors, officers or shareholders, or any of their
personal assets for such satisfaction. The obligations of Lessor under this
Lease shall not constitute personal obligations of Lessor, or its partners,
members, directors or shareholders, and Lessee shall look solely to the
Available Project (and to the rents, profits, and proceeds derived therefrom
from and after the date of any judgment that Lessee recovers against Lessor) and
to not other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers, or shareholders, or any of their
personal assets for such satisfaction. The parties acknowledge that the Project
consists of land on which this Building is situation and an additional area of
approximately one and three-quarters’ (1.75) acres that currently is vacant and
is situated to the South side of the Building (the “Vacant Land”), and agree
that the term “Available Project”


/s/ UM
Page 18 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




shall not include such Vacant Land if such Vacant Land is subdivided into a
legal parcel that is separate from the remainder of the Project.
21.    Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.
22.    No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lesser and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys’
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.
23.    Notices.
23.1    Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mall or U.S. Postal
Service Express Mall, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to-the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
23.2    Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 3 business days 72 hours after the
same is addressed as required herein and mailed with postage prepaid. Notices
delivered by United States Express Mall or overnight courier that guarantee next
day delivery shall be deemed given 24 hours after delivery of the same to the
Postal Service or courier. Notices transmitted by facsimile transmission or
similar means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24.    Waivers. No waiver by Lessor of the Default or Breach of any term,
covenant or condition hereof by Lessee, shall be deemed a waiver of any other
term, covenant or condition hereof, or of any subsequent Default or Breach by
Lessee of the same or of any other term, covenant or condition hereof. Lessor’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor’s consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent. The acceptance of
Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
payment by Lessee may be accepted by Lessor on account of moneys or damages due
Lessor, notwithstanding any qualifying statements or conditions made by Lessee
in connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
25.    Disclosures Regarding The Nature of a Real Estate Agency Relationship.
(a)    When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:
(i)    Lessors Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
(ii)    Lessee’s Agent. An agent can agree to act as agent for the Lessee only.
In these situations, the agent is not the Lessor’s agent, even if by agreement
the agent may receive compensation for services rendered, either in full or in
part from the Lessor. An agent acting only for a Lessee has the following
affirmative obligations. To the Lessee: A fiduciary duty of utmost care,
integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee and
the Lessor: (a) Diligent exercise of reasonable skills and care in performance
of the agent’s duties. (b) A duty of honest and fair dealing and good faith. (c)
A duty to disclose all facts known to the agent materially affecting the value
or desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.


/s/ UM
Page 19 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




(iii)    Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.
(b)    Brokers have no responsibility with respect to any Default or Breach
hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys’ fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
(c)    Buyer and Seller agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.
26.    No Right To Holdover. Lessee has no light to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
27.    Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.    Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.
29.    Binding Effect; Choice of Law. This Lease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the Slate in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.
30.    Subordination; Attornment; Non-Disturbance.
30.1    Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
30.2    Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing air of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor.
30.3    Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said 60 days, then Lessee may, at Lessee’s option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non-Disturbance
Agreement.


/s/ UM
Page 20 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




30.4    Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31.    Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action Is subsequently commenced in connection
with such Default or resulting Breach ($200 Is a reasonable minimum per
occurrence for such services and consultation).
32.    Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants.
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect on Lessee’s
use of the Premises. All such activities shall be without abatement of rent or
liability to Lessee.
33.    Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor’s prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.    Signs. Lessor may place on the Premises ordinary “For Sale’’ signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Except for ordinary “For Sublease” signs which may be placed only on the
Premises, Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.
Lessee, at Lessee’s expense shall be permitted to place building standard
signage on the Premises. All signage to be approved in advance by Lessor in
writing and to be in accordance with government regulations.
35.    Termination; Merger. Unless specifically slated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to erect to the contrary by written notice to the holder of any such lesser
Interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.
36.    Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or far the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The Failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.
37.    Guarantor.
37.1    Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association.
37.2    Default. It shall constitute a Default of the Lessee if any Guarantor
falls or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements,(c) an Estoppel Certificate, or (d)
written confirmation that the guaranty is still in effect.
38.    Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.


/s/ UM
Page 21 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




39.    Options. If Lessee is granted an option, as defined below, then the
following provisions shall apply.
39.1    Definition. “Option” shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor: (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.
39.2    Options Personal To Original Lessee. Any Option granted to Lessee in
this Lease is personal to the original Lessee or any permitted Transferee, and
cannot be assigned or exercised by anyone other than said original Lessee or any
permitted Transferee and only while the original Lessee is in full possession of
the Premises and, if requested by Lessor, with Lessee certifying that Lessee has
no intention of thereafter assigning or subletting
39.3    Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
39.4    Effect of Default on Options.
(a)    Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid past due
(without regard to whether notice thereof is given Lessee), (iii) during the
time Lessee is in Breach or this Lease, or (iv) in the event that Lessee has
been given 3 or more notices of separate Default, whether or not the Defaults
are cured, during the 12 months period immediately preceding the exercise of the
Option. In the event that Lessee has been given under this Lease, in any period
of 12 consecutive calendar months, three or more written notices of separate
Defaults that involve either monetary defaults or material non-monetary
defaults.
(b)    The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c)    An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any-necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this lease.
40.    Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
41.    Reservations. Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor lo effectuate such rights.
42.    Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” within 6 months shall be
deemed to have waived its right to protest such payment.
43.    Authority; Multiple Parties; Execution.
(a)    If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, such party represents that each
individual executing this Lease on behalf of such entity represents and warrants
that he or she is duly authorized to execute and deliver this Lease on its
behalf. Each Party shall, within 30 days after request, deliver to the other
Party satisfactory evidence of such authority.
(b)    If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as If all of the named Lessees
had executed such document.
(c)    This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Instrument.
44.    Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.
45.    Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46.    Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary


/s/ UM
Page 22 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




modifications to this Lease as may be reasonably required by a Lender in
connection with the obtaining of normal financing or refinancing of the
Premises.
47.    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.
48.    Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease ☐ is ☑ is not attached to this Lease.
49.    Americans with Disabilities Act Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee’s
particular use of the Premises requires modifications or additions to the
Premises in order to be in ADA compliance, Lessee agrees to make any such
necessary modifications and/or additions at Lessee’s expense.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.WARNING: IF THE PREMISES ARE LOCATED IN A
STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF THE LEASE MAY NEED TO BE
REVISED TO COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures
Executed at:
Santa Barbara
 
Executed at:
Santa Barbara
On:
October 16, 2008
 
On:
October 16, 2008
 
 
 
 
 
By LESSOR:
 
By LESSEE:
Frieslander Holdings, LLC and Nederlander Holdings, LLC
 
Transphorm Inc., a Delaware Corporation
 
 
 
 
 
 
 
 
By:
/s/ Marc Winnikoff
 
By:
/s/ Umesh K. Mishra
Name Printed:
Marc Winnikoff
 
Name Printed:
Umesh K. Mishra
Title:
Managing Member
 
Title:
CEO
 
 
 
 
 
 
 
By:
 
 
By:
/s/ Primit Parikh    P A Parikh
Name Printed:
 
 
Name Printed:
Primit Parikh
Title:
 
 
Title:
COO
Address:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:(__)
 
 
Telephone:(__)
 
Facsimile:(__)
 
 
Facsimile:(__)
 
Federal ID No.
 
 
Federal ID No.
 





/s/ UM
Page 23 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------




BROKER:
 
BROKER:
 
Radius Group Commercial Real Estate
 
Radius Group Commercial Real Estate
 
 
 
 
 
 
 
 
 
 
 
Attn:
Bob Tuler
 
Attn:
Gene Deering
Title:
Principal
 
Title:
Associate
Address:
205 E. Carrillo Street, Suite 100
 
Address:
205 E. Carrillo Street, Suite 100
Santa Barbara, CA 93101
 
Santa Barbara, CA 93101
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
(805)
965-5500
 
Telephone:
(805)
965-5500
Facsimile:
(805)
965-1150
 
Facsimile:
(805)
965-1150
Email:
btuler@radiusgroup.com
 
Email:
gdeering@radiusgroup.com
Federal ID No.
 
 
Federal ID No.
 

These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: AIR COMMERCIAL REAL ESTATE ASSOCIATION, 700 South Flower Street,
Suite 600, Los Angeles, CA 90017, (213) 687-8777.
©Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.


/s/ UM
Page 24 of 24
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM MTN-5-5/05E

--------------------------------------------------------------------------------





exhibit10171standard_image36.jpg [exhibit10171standard_image36.jpg]
RENT ADJUSTMENT(S)
STANDARD LEASE ADDENDUM
Dated:
October 14, 2008
 
 
 
By and Between (Lessor)
Frieslander Holdings, LLC and Nederlander Holdings LLC
 
 
 
(Lessee)
Transphorm Inc., a Delaware Corporation
 
 
 
 
 
 
Address of Premises:
111 Castilian Drive, Suite B, Goleta, CA 93117



Paragraph 50___
A.    RENT ADJUSTMENTS:
The monthly rent for each month of the adjustment period(s) specified below
shall be increased using the method(s) indicated below: (Check Method(s) to be
Used and Fill in Appropriately)
☐
I.    Cost of Living Adjustment(s) (COLA)

a.    On (Fill in COLA
Dates):  _______________________________________________________________
_____________________________________________________________________________________________
the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): ☐ CPI W (Urban Wage Earners
and Clerical Workers) or ☐ CPI U (All Urban Consumers), for (Fill in Urban
Area):
_____________________________________________________________________________________________
______________________________________________________________________________________All
Items 1982-1984=100), herein referred to as “CPI”.
b.    The month rent payable in accordance with paragraph A.I.a of this Addendum
shall be calculated as follows: the Base Rent set forth in paragraph 1.5 of the
attached Lease, shall be multiplied by a fraction the numerator of which shall
be the CPI of the calendar month 2 months prior to the month(s) specified in
paragraph A, Ia. above during which the adjustment is to take effect, and the
denominator of which shall be the CPI of the calendar month which is 2 months
prior to (select one): the ☐ first month of the term of this Lease as set forth
in paragraph 1.3 (“Base Month”) or ☐ (Fill in Other “Base Month”) :
_________________________________________________________. The sum as calculated
shall constitute the new monthly rent hereunder, but in no event, shall any such
now monthly rent be less than the rent payable for the month immediately
proceeding the rent adjustment.
c.    In the event the compilation and/or publication of the CPI shall be
transferred to any other government department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternatives index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the rule of said Association
and the decision of the arbitrators shall be binding upon the parties. The cost
of said Arbitration shall be paid equally by the Parties.
☐
II.    Market Rental Value Adjustment(s) (MRV)

a    On (Fill in MRV Adjustment
Date(s):  _____________________________________________________
_____________________________________________________________________________________________
the Base Rent shall be adjusted to the “Market Rental Value” of the property as
follows:
1)    Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached within thirty days, then:
(a)    Lessor and Lessee shall immediately appoint a mutually acceptable
appraiser or broker to establish the new MRV within the next 30 days. Any
associated costs will be split equally between the Parties, or
(b)    Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:
(i)    Within 15 days thereafter, Lesser and Lessee shall each select an ☐
appraiser or ☐ broker (”Consultant” - check one) of their choice to act as an
arbitrator. The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to act as a third arbitrator.


/s/ UM
Page 1 of 2
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM RA-3-8/00E

--------------------------------------------------------------------------------




(ii)    The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor’s or Lessee’s submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.
(iii)    If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.
(iv)    The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, i.e., the one that is NOT the closest to the
actual MRV.
2)    Notwithstanding the forgoing, the new MRV shall not be less than the rent
payable for the month immediately preceding the rent adjustment.
b.    Upon the establishment of each New Market Rental Value:
1)    the new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments, and
2)    the first month of each Market Rental Value term shall become the new
“Base Month” for the purpose of calculating any further Adjustments.
☑
III.    Fixed Rental Adjustment(s) (FRA)

The Base Rent shall be increased to the following amounts on the dates set forth
below:
On (Fill in FRA Adjustment Date(s)):
 
The New Base Rent shall be:
 
 
 
13th Month From “Commencement Date”
 
$15,953.60
25th Month From “Commencement Date”
 
$16,591.74
37th Month From “Commencement Date”
 
$17,255.41
49th Month From “Commencement Date”
 
$17,945.63
61st Month From “Commencement Date”
 
$18,663.46
73rd Month From “Commencement Date”
 
$19,409.99
 
 
 
 
 
 
 
 
 
 
 
 

B.    NOTICE:
Unless specified otherwise herein, notice of any such adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.
C.    BROKER’S FEE:
The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease.
NOTE: These forms are often modified to meet changing requirements of law and
needs of the industry. Always write or call to make sure you are utilizing the
most current form: AIR COMMERCIAL REAL ESTATE ASSOCIATION, 700 S. Flower Street,
Suite 600, Los Angeles, Calif. 90017


/s/ UM
Page 2 of 2
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM RA-3-8/00E

--------------------------------------------------------------------------------





exhibit10171standard_image46.jpg [exhibit10171standard_image46.jpg]
OPTION(S) TO EXTEND
STANDARD LEASE ADDENDUM
Date:
October 14, 2008
 
 
 
By and Between (Lessor)
Frieslander Holdings, LLC and Nederlander Holdings LLC
By and Between (Lessee)
Transphorm Inc., a Delaware Corporation
 
 
 
 
 
 
Address of Premises:
111 Castilian Drive, Suite B, Goleta, CA 93117

Paragraph 51____
A.
OPTION(S) TO EXTEND:

Lessor hereby grants to Lessee the option to extend the term of this Lease for
Two ( 2)____ additional Sixty ( 60)____ month period(s) commencing when the
prior term expires upon each and all of the following terms and conditions:
(i)    In order to exercise an option to extend, Lessee must give written notice
of such election to Lessor and Lessor must receive the same at least __6__ but
not more than __12__ months prior to the date that the option period would
commence, time being of the essence. If proper notification of the exercise of
an option is not given and/or received, such option shall automatically expire.
Options (If there are more than one) may only be exercised consecutively.
(ii)    The provisions of paragraph 39, including those relating to Lessee’s
Default set forth in paragraph 39.4 of this Lease, are conditions of’ this
Option.
(iii)    Except for the provisions of this Lease granting an option or options
to extend the term, all of the terms and conditions of this Lease except where
specifically modified by this option shall apply.
(iv)    This Option ls personal to the original Lessee and any Permitted
Transferee, and cannot be assigned or exercised by anyone other than said
original Lessee and only while the original Lessee is In full possession of the
Premises and without the intention of thereafter assigning or subletting.
(v)    The monthly rent for each month of the option period shall be calculated
as follows, using the method(s) Indicated below: (Check Method(s) to be Used and
Fill in Appropriately)
☑
I.    Cost of Living Adjustment(s) {COLA)

a.    On (Fill in COLA Dates): On the 97th, 109th, 121st, 133rd, 157th, 169th;
181st, 193rd months ____________
Once Option to Extend has been
exercised___________________________________________________________
the Base Rent shall be adjusted by the change, if any; from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select ·one): ☐ CPI W (Urban Wage Earners
and Clerical Workers) or ☑ CPI U (All Urban Consumers), for (Fill in Urban
Area):
Los Angeles - Riverside - Orange
County______________________________________________________________
All Items (1982-1984 = 100), herein referred to as “CPI”.
b.    The monthly rent payable in accordance with paragraph A.l.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease (& paragraph 51.A.II). shall be multiplied by a
fraction the numerator of which shall be the CPI of the calendar month 2 months
prior to the month(s) specified in paragraph A.I.a. above during which the
adjustment is to take effect, and the denominator of which shall be the CPI of
the calendar month which is 2 months prior to (select one): ☑ the first month of
the term of this Lease Period during which such month occurs as set forth in
paragraph 1.3 (“Base Month”) or ☐ (Fill in Other “Base Month”):
_____________________________________________________________________________________________
The sum so calculated shall constitute the new monthly rent hereunder, but in no
event, shall any such new monthly rent be less than the rent payable for the
month immediately preceding the rent adjustment.
c.    In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. in the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association In accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.


/s/ UM
Page 1 of 2
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OE-3-8/00E




--------------------------------------------------------------------------------




☑
II.    Market Rental Value Adjustment(s) (MRV)

a.    On (Fill in MRV Adjustment Date(s)) 85th and 145th months from Rent
Commencement._______________
_____________________________________________________________________________________________
the Base Rent shall be adjusted lo the “Market Rental Value” of the property as
follows:
1)    Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached, within thirty days, then:
(a)    Lessor and Lessee shall immediately appoint a mutually acceptable
appraiser or broker to establish the new MRV within the next 30 days. Any
associated costs will be split equally between the Parties, or
(b)    Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:
(i)    Within 15 days thereafter, Lessor and Lessee shall each select an ☐
appraiser or ☑ broker (“Consultant” - check one) of their choice to act as an
arbitrator. The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to- act as a third arbitrator.
(ii)    The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor’s or Lessee’s submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.
(iii)    If either of the Parties falls lo appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.
(iv)    The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to the actual
MRV.
2)    Notwithstanding the foregoing, the new MRV shall not be less than
ninety-five percent (95%) of the rent payable for the month immediately
preceding the rent adjustment
b.    Upon the establishment of each New Market Rental Value:
1)    the new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments, and
2)    the first month of each Market Rental Value term shall become the new
“Base Month” for the purpose of calculating any further
☐
III.    Fixed Rental Adjustments (s) (FRA)

The Base Rent shall be increased to the following amounts on the dates set forth
below:
On (Fill in FRA Adjustment Dates (s)):
 
The New Base Rent shall be:
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  
                                                                                  
 
                                                                                  

B
Notice:

Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.
C.
BROKER'S FEE:

The Brokers shall be paid a Brokerage Fee for each adjustment specified above In
accordance with paragraph 15 of the Lease.
NOTE: These forms are often modified to meet changing requirements of law and
needs of the Industry. Always write or call to make sure you are utilizing the
most current form: AIR COMMERCIAL REAL ESTATE ASSOCIATION, 700 S. Flower Street,
Suite 600, Los Angeles, Calif. 90017


/s/ UM
Page 2 of 2
/s/ MW
/s/ PAP
 
 
 
INITIALS
 
 
INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OE-3-8/00E




--------------------------------------------------------------------------------





exhibit10171standard_image51.jpg [exhibit10171standard_image51.jpg]
ADDENDUM
Date:
October 14, 2008
 
 
 
 
By and Between (Lessor)
Frieslander Holdings, LLC and Nederlander Holdings LLC
(Lessee)
Transphorm Inc., a Delaware Corporation
 
 
 
 
 
 
Address of Premises:
111 Castilian Drive, Suite B, Goleta, CA 93117

PARAGRAPH 52: LETTER OF CREDIT
52.1.    Concurrently with the execution of this Lease, and as a condition of
this Lease becoming effective, Lessee shall deliver to Lessor an irrevocable,
unconditional, transferable (without cost to the. beneficiary thereof) standby
letter of credit issued by a financial institution reasonably acceptable to
Lessor in the initial amount of Two Hundred Seventy-Six Thousand One Hundred
Twenty Dollars ($276,120), which shall name Lessor as the beneficiary thereunder
(the “Letter of Credit”). Lessor shall hold such Letter of Credit as the
“Security Deposit” hereunder, and Lessor shall be entitled to draw upon the
Letter of Credit, from time to time during the term of this Lease, at the times
and in the amounts that Tenant would be entitled, under Paragraph 5 hereof, to
apply the amount of any Lessee “Security Deposit” by reason of the Breach by
Lessee of its obligations under this Lease.
Lessor shall only draw upon the Letter of Credit following a Breach and only to
the extent required to cure the Breach. If Lessor draws upon the Letter of
Credit solely due to Lessee’s failure to renew the Letter of Credit before its
expiration (I) such failure to renew shall not constitute a default hereunder
and (II) Lessee shall at any time thereafter be entitled to provide Lessor with
a replacement Letter of Credit that satisfies the requirements hereunder, at
which time Lessor shall return the cash proceeds of the original Letter of
Credit drawn by Lessor. Lessor hereby approves, of Silicon Valley Bank as the
Issuer of the Letter of Credit.
52.2    PERIODIC REDUCTIONS. Commencing on the second (2nd) annual anniversary
of the Rent Commencement Date of this Lease and continuing on each subsequent
annual anniversary thereof (each such date, a “LC Reduction Date”), Lessee may
reduce the amount of the Letter of Credit by fifteen percent (15%) of the amount
thereof that Lessee is required to have in effect under this, paragraph 52.2.
Immediately prior to such LC Reduction Date: provided that, Lessee shall not be
entitled to reduce the amount of the Letter of Credit as of any LC Reduction
Date if either (a) Lessee is then in default of the obligations under this Lease
and Lessor has provided notice of such default, or (b) during the period of
twelve (12) months preceding such LC Reduction Date, Lessor has delivered to
Lessee a written notice of default by reason, of a default by Lessee in its
obligations under this Lease.
52.3    OPTION PERIODS. If Lessee timely exercises any option to renew the term
of this Lease in accordance with Paragraph 51.A hereof and is not In Breach of
its obligations under this Lease as of the first date of any such renewal term
(or. if later, the date as of which Lessee seeks to terminate the Letter of
Credit under this Paragraph 2), then Lessee shall be entitled to terminate the
Letter of Credit upon written request to Lessor. Upon receiving any such written
request (and provided that Lessee is not then in Breach of its obligations
hereunder), Lessor shall deliver the original letter of credit to Lessor.
52.3    SALE OR ENCUMBRANCE OF PROPERTY. If, during the period that Lessee is
required to have the Letter of Credit in effect hereunder, Lessor elects to (a)
encumber the .Property with a deed of trust or other encumbrance securing any
loan for monies advanced, then Lessor shall be entitled to deliver the Letter of
Credit to Lessor’s lender as additional security for such loan, or (b) sell the
Property, then Lessor shall be entitled to deliver the Letter of Credit to the
purchaser of the Property. In either such event, upon request of Lessor. Lessee
shall cooperate with Lessor in causing the Issuing Bank to issue a replacement
letter of credit in the name of Lessor’s lender or purchaser, as applicable.


/s/ UM
Page 1 of 1
/s/ MW
/s/ PAP
 
 
INITIALS
 
INITIALS

--------------------------------------------------------------------------------





Exhibit A
111 Castilian Drive, Suite B, Goleta
Premises


[***]




/s/ UM
 
/s/ MW
/s/ PAP
 
 

--------------------------------------------------------------------------------





Exhibit B (Page 1 of 2)
111 Castilian Drive, Suite B, Goleta
Lessor’s and Lessee’s Tenant Improvement Work




/s/ UM
 
/s/ MW
/s/ PAP
 
 

--------------------------------------------------------------------------------




Exhibit B (Page 2 of 2)
111 Castilian Drive, Suite B, Goleta
Lessor’s and Lessee’s Tenant Improvement Work
1.
Lessor Improvements - Area A (See page 1 of Exhibit B)

A.
The Lessor shall construct the Lessor’s improvements as shown in Exhibit B (Page
1) under Lessor Improvements at Lessor’s sole cost. Lessor shall pay for all
architectural plans, permitting and fees for Lessor’s Improvements.

B.
The Lessor will contract with Cunningham Parris Construction (“Contractor”), for
construction of Lessor’s Improvements as shown in Exhibit B (Page 1).

2.
Lessee Improvement - Area B (See Page 1 of Exhibit B)

A.
The Lessee shall pay for all costs for Lessee interior improvements and
equipment yard to the space as shown in Exhibit B under Lessee Improvements
including all cost of construction plans, permits and fees.

B.
Prior to commencement of construction for Lessee’s Improvements in Exhibit B
(Page 1), the Lessee shall pay to Lessor the cost for all Lessee’s improvement

C.
The Lessor will contract with Cunningham Parris Construction (“Contractor”), for
construction of Lessee’s Improvements as shown in Exhibit B (Page 1). The Lessor
will facilitate the construction of the Lessee’s improvements.

D.
The Lessee shall notify the Lessor in writing, when the Lessee wants the Lessor
to commence “Lessee’s Improvements”

E.
Lessor at Lessee’s expense, shall contract directly with Lenvik & Minor
Architects for space planning, architectural working drawings, and submission of
working drawings to building departments for Lessee Improvements.

F.
The Lessee shall pay for the pro-rata share cost for the architectural plan,
fees and permits for Lessee’s Improvements within 5 business days after Lessor
bills Lessee for said costs

G.
Lessor will contract with Cunningham Parris Construction, a licensed building
contractor for construction of Lessee’s improvements.

H.
Lessee shall pay to Lessor within (5) business days the costs of any change
orders requested in writing by Lessee for Lessee’s Improvements.

I.
Lessee shall over this area in its current “As is” condition.

J.
Prior to commencement of Lessee improvement Work, Lessee may elect to contract
directly with a licensed contractor (which shall be approved by the Lessor) for
the construction of Lessee Improvement work instead of Lessor contracting with a
contractor for said work, Lessee shall notify Lessor of such election in writing
within 20 business days from the execution of lease.

K.
Lessee reserves the right to modify Lessee Improvements only in Area B as
indicated in Exhibit B (Page 1). Such modification shall be approved by Lessor,
any such approval shall not be unreasonably withheld

3.
Fab Area - Area C (See Page 1 of Exhibit B)

A.
The Lessee shall be responsible for all costs and expenses including
construction, supervision, permitting, plans and fees for the Fab Area. The
Lessee will contract directly with a Lessor approved contractor for all the work
to be done to the Fab Area.

B.
Lessee shall take over this area in its current “As is” condition.

C.
Lessee shall be responsible for all improvements to the Fab Area.



/s/ UM
 
/s/ MW
/s/ PAP
 
 

--------------------------------------------------------------------------------





Exhibit C
111 Castilian Drive, Suite B, Goleta
Lessee’s Tenant Improvement Work
Lessee at Lessee’s expense, shall have the right to install the following
improvements, at any time during the Term:
•
Clean Room for Semiconductor Manufacturing

•
Additional Offices

•
Floor Drains

•
Increased HVAC Capabilities including roof mounted HVAC units

•
Chemical Storage on the South Side of the building (with all the necessary
permits) including liquefied nitrogen and natural gas tanks

•
Other improvements necessary for installing the improvements listed above

•
Add any additional electrical service needed for tenants operation

•
And additional required equipment for the operation of a semiconductor
manufacturing facility

Prior to Lease Execution, Lessee to provide Lessor a preliminary plan of their
intended improvements for Lessor consent, such consent shall not be unreasonably
withheld. Lessee shall only have work done by Lessor-approved contractor. Prior
to Lease execution, subject to Lessor’s approval, Lessor shall reasonably
approve a short list of contractors Lessee intends to use, all of which shall be
licensed and bonded.
Lessor approves Lessee to use Anderson Systems as a Contractor
(http://www.andersys.com). At this point Anderson Systems is the lead candidate
to build the clean room.




/s/ UM
 
/s/ MW
/s/ PAP
 
 

--------------------------------------------------------------------------------





Exhibit D:
Commencement Rider
Property:    111 Castilian Drive, Suite B, Goleta, CA 93117
Verification Memorandum
Re:
Lease dated October 14, 2008 between and Frieslander Holdings, LLC and
Nederlander Holdings, LLC (‘’Lessor”), and Transphorm Inc., a Delaware
Corporation (“Lessee”) concerning premises located at 111Castilian Drive, Suite
B, Goleta, CA 93117

In accordance with the Lease, Possession shall occur on Lease Execution and the
Base Rent and Common Area Operating Expenses shall commence (Rent Commencement)
upon the later of completion of Lessor’s Tenant Improvement Work (Exhibit B)
(which shall not be delayed by Lessee’s Tenant Improvement Work (Exhibits B & C)
or six (6) months from Lease Execution.
Per the above language, Lessor and Lessee acknowledge the following:
 
 
 
 
 
Possession has hereby been accepted as of(Enter Month Day/Year):
October 16, 2008
 
 
/s/ Marc Winnikoff
/s/ Umesh K. Mishra
/s/ P A Parikh
 
 
 
 
 
Rent Commencement is acknowledged as being (Enter Month/Day/Year):
 
 
 
 
 
 
 
 
 
 
Expiration Date is acknowledged as being (Enter Month/Day/Year):
 
 
 
 
 
 
 
 
 
Lessor:
 
 
Lessee:
Frieslander Holdings, LLC and Nederlander Holdings, LLC
 
 
Transphorm Inc., a Delaware Corporation
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Date:
 
 
Date:
 





--------------------------------------------------------------------------------





Exhibit E:
Environmental Disclosures
Property:    111 Castilian Drive, Suite B, Goleta, CA 93117
Verification Memorandum
Re:
Lease dated October 14, 2008 between and Frieslander Holdings, LLC and
Nederlander Holdings, LLC (‘’Lessor”), and Transphorm Inc., a Delaware
Corporation (“Lessee”) concerning premises located at 111 Castilian Drive, Suite
B, Goleta, CA 93117

Lessee acknowledges receipt of the following Items.
1)
Report of lndoor Air Sampling at Commercial Site, 111 Castilian Drive, Goleta,
CA dated 3/27/08

2)
Phase I Environmental Site Assessment: Commercial Property: 111 Castilian Drive,
Goleta, CA dated 1/4/08

3)
Report of Reconnaissance Investigation at Commercial Site (Phase II), Located at
111 Castilian Drive, Goleta, CA dated 2/11 /08



































Lessee:
Transphorm Inc., a Delaware Corporation
 
 
By:
/s/ Umesh K. Mishra, CEO
 
 
Date:
October 16, 2008
 
/s/ P A Parikh, COO
 
 



/s/ MW